 

[tlogo2.jpg]

David Bailey

President and CEO

 

May 8, 2007

 

Mr. Robin S. Hughes

1911 Walker Avenue

Monrovia, CA 91016

 

Dear Robin:

 

STAAR Surgical Company is pleased to offer you the position of Vice President of
Marketing reporting to David Bailey, President and Chief Executive Officer.
Should you accept this offer, your beginning wage would be $9038.46 per
bi-weekly pay period for 26 pay periods per year ($235,000 per year), in
addition to all the benefits offered in our current policy. Additionally, STAAR
Surgical Company would provide to you a Variable Universal Executive Life
Insurance policy, which would include a $500,000 death benefit.

 

Subject to approval by the Compensation Committee of the Board of Directors, you
will receive an option to purchase up to 50,000 shares of STAAR Surgical Company
Common Stock. The grant will be effective, and pricing will be determined, at
the next regular meeting of the Compensation Committee, following your first day
of employment. The options will vest over a period of three years, commencing on
your first day of employment.

 

In addition, you will be eligible for an annual bonus of up to 40% of your
annual salary, which will be payable on an annual basis and subject to the
successful achievement of corporate and personal goals and objectives.

 

Subject to approval by the Compensation Committee of the Board of Directors,
STAAR Surgical Company agrees to pay for certain relocation costs up to $25,000
that you may incur in connection with your move to California, provided that you
execute the attached "STAAR Surgical Company Relocation Repayment Agreement" and
return it to the Company by May 15, 2007 with the signed copy of this offer
letter.

 

Upon the acceptance of this offer and the successful completion of a reference
check, background check and pre-employment physical, you may begin work on or
before June 4, 2007. Please note that a drug test is included in the physical.

 

On your first day of employment you will need to bring with you identification
in order to complete all necessary paperwork, including your Employment
Eligibility Verification (Form 1-9).

 

1911 Walker Avenue, Monrovia, CA 91016 t. 626.303.7902 www.staar.com

 

 

 

 

May 8, 2007

Page 2

 

You will be asked to do your best to accomplish our mission working as part of
our team. This offer is valid through May 15, 2007.

 

Sincerely,

 

/s/ David Bailey   /s/ Robin S. Hughes David Bailey   Robin S. Hughes President
and Chief Executive Officer   Vice President of Marketing

 

1911 Walker Avenue, Monrovia, CA 91016 t. 626.303.7902 www.staar.com

 

 

 